

115 HR 5168 IH: To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to establish seaweed as a high-priority research and extension area, and for other purposes.
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5168IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to establish seaweed as a
			 high-priority research and extension area, and for other purposes.
	
 1.Establishing seaweed as a high-priority research and extension areaEffective on October 1, 2018, section 1672 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is amended—
 (1)in subsection (d), by adding at the end the following new paragraph:  (11)SeaweedResearch and extension grants may be made under this section for the purpose of carrying out or enhancing research with respect to the harvesting of seaweed for voluntary use for the livestock, poultry, and food animal production industries for purposes of the reduction of methane emissions.; and
 (2)in subsection (h), by striking 2018 and inserting 2023. 